LACOMBE, Circuit Judge.
The validity of the patent and the infringing character of the disks complained of have been conclusively established against the manufacturer by the decision of the circuit court of appeals in the Third circuit. 12 C. G. A. 671, 65 Fed. 127. No certiorari to Ihe supreme court having been allowed, that decision is one of the court of last resort. A few additional patents and suggested anticipations have been presented by the defendant here, who is using some of the infringing disks which were before that court, but they present no questions not fully considered in the former suit. The case is on all fours with Campbell Printing-Press & Manuf’g Co. v. Manhattan Ry. Co., 49 Fed. 930; and the defendant must desist from using the infringing disks which it bought from the manufacturer, who was defendant in Ihe former suit. That it may lake time and trouble to locate and remove them is.no defense to this application. That is a risk the user of an infringing article always lakes, and he may always fully protect himself by requiring a guaranty against loss from the person whose product the user buys. The record in this case shows that the city of Poughkeepsie has thus protected itself, and it should now promptly remove the infringing disks. Public convenience seems to require that this work should be done by installments, and the order may contain a clause allowing 60 days for making the necessary changes.